
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 155
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Cleaver (for
			 himself, Mr. Clay, and
			 Mr. Graves) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of
		  Complaint Free Wednesday.
	
	
		Whereas the average person complains approximately 15 to
			 30 times per day, resulting in roughly 4,500,000,000 complaints spoken every
			 day in the United States;
		Whereas complaining keeps people focused on current
			 problems stultifying their innate abilities to seek and create positive,
			 harmonious solutions;
		Whereas complaining has been shown by research
			 psychologists to be detrimental to a person's physical and emotional health,
			 relationships, and to limit their career success;
		Whereas the A Complaint Free World
			 organization is to be recognized for its efforts to encourage people to
			 redirect their minds toward more positive, constructive, and rewarding lives
			 and for its goal to positively inspire at least 1 percent of the global
			 population (60 million people) to become complaint free;
		Whereas thousands of people across the United States,
			 including many students, have already adopted the complaint free attitude;
			 and
		Whereas Complaint Free Wednesday will be
			 observed on the day before Thanksgiving, providing each person in the United
			 States a day free from complaining in order to prepare for a day of gratitude:
			 Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of Complaint
			 Free Wednesday;
			(2)encourages each person in the United States
			 to remember that having a positive life begins with having a positive attitude;
			 and
			(3)recognizes and
			 reaffirms the meaning of Thanksgiving by asking each person in the United
			 States to use Complaint Free Wednesday to refrain from
			 complaining and prepare for a day of gratitude.
			
